                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  MARKUS TRICE,                                      Case No. 19-cv-06324-VC
                 Plaintiff,
                                                     ORDER DIRECTING CLERK TO
          v.                                         CLOSE CASE
  MARK BENSON,                                       Re: Dkt. No. 4
                 Defendant.



       In a prior order, the Court dismissed Trice’s complaint with leave to amend for failure to

state a claim. See Dkt. No. 4. Trice did not amend his complaint or otherwise respond to the

order. The Clerk of Court is directed to close the case.

       IT IS SO ORDERED.

Dated: December 9, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
